Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-14, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEwen (4469256) in view of Roberts (20140182088)
McEwen discloses:
1. A carrying bag (figs 1-7), comprising: 2a first compartment (Adjacent 78 in fig 6) including a first opening (opening adjacent zipper) to facilitate insertion and 3removal of items from said first compartment (capable of performing the above intended use); 4and 6a second compartment (compartment between 86, 76 in fig 6),  including a second 7opening (opening adjacent zipper) and a first wall (76), said second opening configured to facilitate 8insertion of said magnetic carrier insert into said second compartment and 9removal of said magnetic carrier insert from said second compartment through 10said second opening (capable of performing the above intended use); and wherein 11said second compartment is sized to accept said magnetic carrier insert within said 12second compartment and disposed to facilitate engagement of said magnetic 13carrier insert with a ferromagnetic surface outside of said carrying bag through the 14first wall of said second compartment (capable of performing the above intended use0; with the exception of the following which is disclosed by Roberts: a magnetic carrier insert (figs 1-2), including a substrate (portion insert that holds magnet in figs 1-7) and a set of discrete magnets fixed to 5said substrate (paragraph 56), wherein the insert is in a second compartment (as in fig 3, paragraph 70).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McEwen in view of Roberts (by placing the insert within the compartment of the bag) in order to more securely attach the device in order to prevent unintentional removal or injury.


McEwen discloses unless indicate otherwise:
12. The carrying bag of Claim 1, wherein: 2said second compartment is substantially rectangular and has a first length and a 3second length (shape with two lengths as shown for example in fig 7); 4said first length of said second compartment is greater than said second length of said 5second compartment (the above is the description of a rectangle of which the shape is provided above); and 6said first length of said second compartment is greater than the length of said second 7opening (the zipper controls the size of the opening and therefore provides the above).  

13. The carrying bag of Claim 2, wherein said 2second compartment includes a zipper disposed to selectively open and close said second  opening (As shown in fig 6).  

14. The carrying bag of Claim 1, wherein said 2second compartment includes a zipper facilitating opening and closing of said second 3opening (As shown in fig 6).  

15. The carrying bag of Claim 1, wherein 2said carrying bag further comprises a second wall disposed between said first 3compartment and said second compartment (86); and 4said first wall is disposed between said second compartment and a bottom 5surface of said carrying bag (as in fig 6).  

16. The carrying bag of Claim 5, wherein said magnetic carrier 2insert is disposed between said first wall and said second wall 3when inserted into said second compartment (the Combined Reference already discloses the above by placing the element within the second compartment).  

17. The carrying bag of Claim 1, wherein said first wall is pliable (the device is flexible).  

18. The carrying bag of Claim 7, wherein said first wall is formed from 2polyester fabric.  The Office notes that the prior does not appear to disclose the specific materials.  Though it may provide the above, the Office notes It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a polyester fabric in order to provide a specific material that provides the desired strength and flexibility characteristics.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.
  
110. The carrying bag of Claim 1, wherein said substrate is rigid (Roberts figs 1-2).  

113. The carrying bag of Claim 1, wherein said substrate has 2substantially a same shape as a bottom of said carrying bag.  The Office notes that is well within the skill of one of ordinary skill in the art to modify the shape to accommodate another shape, such as to improve the surface area of attachment and thus improve attachment.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

114. The carrying bag of Claim 1, wherein said substrate and a bottom of said 2carrying bag are substantially rectangular.  The Office notes that is well within the skill of one of ordinary skill in the art to modify the shape to accommodate another shape, such as to improve the surface area of attachment and thus improve attachment.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

116. The carrying bag of Claim 1, wherein said set of discrete 2magnets includes a plurality of discrete annular magnets (Roberts fig 2a).  

119. The carrying bag of Claim 1, wherein 2said second compartment includes two long sides and two short sides and 3said second opening is formed in one of said short sides (figs 6-8).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Huang (6895642).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Huang: 2a plurality of apertures through said first wall (11 or 21); and 3a plurality of suction cups (3) mechanically engaging said magnet carrier 4insert through said apertures and from outside of said carrying bag while said 5magnet carrier insert is disposed in said second compartment (as in fig 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Huang (by providing the above elements such as apertures, cups attached) in order to increase the range of operations and attachments.  IF there is any question to having multiple apertures, cups, magnets, etc. the Office notes it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device because it has been held that the duplication of parts on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Hsieh (5490607)
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Hsieh: 2 a set of magnet seats (Seats for magnets in fig 3 such as adjacent “12”); 3each magnet of said set of discrete magnets is disposed in a 4respective one of said set of magnet seats (as shown in fig 3 with 13); and 5each magnet seat of said set of magnet seats is spaced apart from one another (fig 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference (by Hsieh) in order to provide an increased range of attachment to attach the device to various surfaces while also providing the ability to control release and attachment. 
1 
Potentially Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as well as including the below features.  The Office notes that all of the above is required.  As for example, including all of 4304, 4500, 4602, 4604, 4600, 4306, 4400 in combination with the discrete set of annular magnets and the elements of claim 1, while also cancelling claim 8 and the other appropriate claims.  Applicant should correct all other 112 issues and also not create new 112 issues (i.e. not create duplicate subject matter in the claims such as between newly written claim 1 with the dependent claim).

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Applicant states “Applicant respectfully asserts that it would not be obvious to include the magnetic attachment system of Roberts in the compartment (under compartment 78) of McEwen, because the cover apparatus of McEwen already includes a suitable securement means.”  The Office notes that the rejection provides that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify McEwen in view of Roberts (by placing the insert within the compartment of the bag) in order to more securely attach the device in order to prevent unintentional removal or injury.  In other words, by providing more secure attachment the attachment between the elements is enhanced.  Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office must maintain the 103 rejections.

 Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735